Kupferman, J. P. (concurring).
We have two views of a possible approach to the determination in this matter. The dissent takes the position that a jury verdict is insufficient under section 30 (subd 1, par [e]) of the Public Officers Law, for automatic vacatur of office. Two of us who vote to affirm hold that the operative effect of the law was triggered by the jury verdict.
In concurring, I take a third view, which is that the dissent is correct in requiring something more than a jury verdict. (Cf. Matter of Mitchell, 40 NY2d 153.) However, I believe that additional aspect comes from the appropriate action of the commissioner pursuant to section 434a-14.0 of the Administrative Code, which authorizes the police commissioner in his discretion to dismiss from the force a member convicted in a court of competent jurisdiction of any criminal offense. The definition of conviction in CPL 1.20 (subd 13), which covers a verdict of guilty, is a sufficient basis for the police commissioner to proceed after a jury verdict, but before the entry of judgment.
Accordingly, I concur in the result.